Citation Nr: 1000706	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  07-16 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
bilateral foot disorder, and if so, whether service 
connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from August 1952 to May 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office in Houston, Texas (RO).

The reopened issue of entitlement to service connection for a 
bilateral foot disorder is addressed in the Remand portion of 
the decision below, and is remanded to the RO via the Appeals 
Management Center in Washington, D.C.


FINDINGS OF FACT

1.  A November 1956 rating decision denied service connection 
for a bilateral foot disorder.

2.  The additional evidence received since the time of the 
final November 1956 rating decision raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for a bilateral foot disorder.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to 
service connection for a bilateral foot disorder is new and 
material, and therefore, the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

After review of the claims file, the Board finds that VA has 
met all statutory and regulatory notice and duty to assist 
provisions in this case.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).  A letter dated in 
October 2006 satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  Although the 
Veteran was not notified of the regulations pertinent to 
claims to reopen based on the submission of new and material 
evidence, and of the specific evidence required to reopen the 
issue on appeal, the Board finds that he is not prejudiced by 
this lack of notice as it is reopening the issue on appeal 
for eventual consideration on the merits.  See Kent v. 
Nicholson, 20 Vet. App 1 (2006).  Moreover, the Veteran was 
notified of regulations pertinent to the establishment of an 
effective date and of the disability rating in that October 
2006 letter.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The Veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Although 
VA is not required to obtain an examination for a claim to 
reopen a finally decided decision, a VA examination was not 
conducted with respect to the Veteran's claim to reopen the 
issue of entitlement to service connection for a bilateral 
foot disorder in June 2008.  See 38 C.F.R. § 3.159(c).

Additionally, all the evidence in the Veteran's claims file 
has been thoroughly reviewed.  Although an obligation to 
provide sufficient reasons and bases in support of an 
appellate decision exists, there is no need to discuss, in 
detail, all of the evidence submitted by the Veteran or on 
his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that the entire record must 
be reviewed, but each piece of evidence does not have to be 
discussed).  The analysis in this decision focuses on the 
most salient and relevant evidence, and on what the evidence 
shows or fails to show with respect to the appeal.  The 
Veteran must not assume that pieces of evidence, not 
explicitly discussed herein, have been overlooked.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the 
law requires only that reasons for rejecting evidence 
favorable to the claimant be addressed).  

There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of the case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. 
Sanders/Simmons, 556 U.S. ____ (2009); 129 S. Ct. 1696, 2009 
WL 1045952, U.S., April 21, 2009 (No. 07-1209).  

Pertinent procedural regulations provide that "[n]othing in 
[38 U.S.C.A. § 5103A] shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
[38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f) (West 2002).  
Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of the claim.  38 U.S.C.A. § 5108 (West 
2002 & Supp. 2009); Evans v. Brown, 9 Vet. App. 273, 285 
(1996); see also Graves v. Brown, 8 Vet. App. 522, 524 
(1996).  

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.303 (2009).  Establishing service connection 
generally requires medical or, in certain circumstances, lay 
evidence of (1) a current disability; (2) an in-service 
incurrence or aggravation of a disease or injury; and (3) a 
nexus between the claimed in-service disease or injury and 
the present disability.  Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. 2009).

New evidence means existing evidence not previously submitted 
to VA.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2009).

The RO denied service connection for a bilateral foot 
disorder in November 1956, and notified the Veteran of the 
decision that same month.  The rating decision was not 
appealed and that decision is final.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 3.104 (2009).  The matter under consideration in 
this case at that time was whether the Veteran's preexisting 
bilateral foot disorder was aggravated by his military 
service.  In order for the Veteran's claim to be reopened, 
evidence must have been presented or secured since the 
November 1956 rating decision which is relevant to, and 
probative of, this matter.

The evidence of record at the time of the November 1956 
rating decision relevant to the Veteran's claim for service 
connection included his service treatment records and a 
September 1956 VA outpatient treatment record.  The 
additional evidence added to the record since the November 
1956 rating decision includes VA examination reports dated in 
May 1971 and June 2008; VA outpatient treatment records dated 
from May 1956 to August 1971, May 1988 to January 1998, 
August 1998 to November 2003, December 2005 to December 2006, 
and December 2007 to February 2009; and private treatment 
records and opinions dated from October 1931 to April 1932, 
from April 1963 to April 1964, in January 1965, from January 
2000 to February 2000, from July 2001 to October 2006, and 
from April 2007 to October 2007.

The RO denied the Veteran's claim for entitlement to service 
connection for a bilateral foot disorder in November 1956, 
and at that time, there was no evidence that the Veteran's 
preexisting bilateral foot disorder had been aggravated by 
his military service.  However, since that November 1956 
rating decision, a number of VA and private opinions are of 
record to address this medical question.  Three VA opinions, 
dated in February 2008, June 2008, and November 2008, and two 
private opinions, dated in May 2007 and October 2007, 
conclude that the Veteran's preexisting bilateral foot 
disorder was likely aggravated by service.  However, the June 
2008 VA examiner found that the short period of the Veteran's 
service had not aggravated his bilateral foot disorder beyond 
the natural progression of such a preexisting disorder.  
Moreover, April 1963 and January 1965 private opinions 
reflect that the Veteran had been involved in an incident at 
his postservice place of employment in October 1962, which 
had "undoubtedly aggravated" his preexisting foot disorder.  

All of this evidence is both "new," as it had not been 
previously considered by VA, and "material," as it raises 
the reasonable possibility of substantiating the Veteran's 
claim.  The Board thus finds that new and material evidence 
has been submitted, and therefore, the issue of entitlement 
to service connection for a bilateral foot disorder is 
reopened.


ORDER

New and material evidence having been submitted, the 
Veteran's claim for entitlement to service connection for a 
bilateral foot disorder is reopened, and to that extent only, 
the appeal is granted.


REMAND

After reviewing the claims file, it appears that additional 
evidence pertinent to the Veteran's claim exists and must be 
obtained and reviewed prior to appellate adjudication.  
Specifically, an October 1988 record indicated that the 
Veteran had been on disability since 1970; moreover, a 1999 
Social Security Administration (SSA) record reflects that the 
Veteran receives disability benefits from that agency.  
However, these SSA decision awarding such benefits and the 
records considered in making that decision are not associated 
with the claims file, and it would be improper for the Board 
to proceed with appellate adjudication without first 
acquiring this evidence.  The United States Court of Appeals 
for Veterans Claims (Court) has repeatedly held that when VA 
is on notice that SSA records exist, it must obtain and 
consider them.  See Baker v. West, 11 Vet. App. 163,169 
(1998).  Moreover, the Veterans Claims Assistance Act of 2000 
(VCAA) emphasizes the need for VA to obtain records from 
other Government agencies.  38 U.S.C.A. § 5103A (b) (3), (c) 
(3) (West 2002).  Under these circumstances, an attempt 
should be made by the RO to obtain these records.

Accordingly, the issue of entitlement to service connection 
for a bilateral foot disorder is remanded for the following 
actions:

1.  The RO must contact SSA and request 
that a copy of all SSA materials, to 
include disability determinations and 
any related medical records considered 
in conjunction with the Veteran's claim 
for SSA benefits, be provided.  Once 
obtained, these records must be 
associated with the claims file.  If 
records are not available, a note to 
that effect must be included in the 
Veteran's claims folder.

2.  When the above development has been 
completed, the issue on appeal must be 
readjudicated.  If any benefit sought on 
appeal remains denied, an additional 
supplemental statement of the case must 
be provided to the Veteran and his 
representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

	(CONTINUED ON NEXT PAGE)







No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


